


109 HCON 395 IH: Supporting the goals and ideas of a

U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 395
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2006
			Mrs. McCarthy (for
			 herself, Mr. Platts,
			 Mr. George Miller of California,
			 Ms. DeLauro,
			 Mr. Towns,
			 Mr. Wexler,
			 Ms. Kilpatrick of Michigan,
			 Mr. Kennedy of Rhode Island,
			 Mr. Lewis of Georgia,
			 Mr. Sanders,
			 Mrs. Maloney,
			 Mr. Hinojosa,
			 Ms. Woolsey,
			 Mr. Owens,
			 Mr. Kildee,
			 Mr. Davis of Illinois,
			 Mr. Farr, Mr. Moore of Kansas, Ms. Eshoo, Mr.
			 Grijalva, and Ms. Lee)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideas of a
		  National Child Care Worthy Wage Day.
	
	
		Whereas approximately 13 million children are in
			 non-parental care during part or all of the day while their parents
			 work;
		Whereas the early care and education industry employs more
			 than 2 million workers;
		Whereas these workers indirectly add $580 billion to the
			 economy by enabling millions of parents to perform their own jobs;
		Whereas the average salary of early care and education
			 workers is $18,060 per year, and only one third have health insurance and even
			 fewer have a pension plan;
		Whereas the quality of early care and education programs
			 is directly linked to the quality of early childhood educators and such low
			 salaries make it difficult to attract high quality early childhood
			 educators;
		Whereas the turnover rate of early childhood program staff
			 is roughly 30 percent per year because of low wages and lack of benefits,
			 making it difficult to retain high quality educators who have the consistent,
			 caring relationships with young children that are important to children’s
			 development;
		Whereas, the compensation of early childhood program staff
			 must be commensurate with the importance of the job of helping our Nation’s
			 young children develop their social, emotional, physical and intellectual
			 skills and be ready for school;
		Whereas providing adequate compensation to early childhood
			 program staff should not be achieved by further burdening parents with higher
			 fees, and therefore requires additional public as well as private resources so
			 that quality care and education are accessible to all families; and
		Whereas the Center for the Child Care Workforce, a project
			 of the American Federation of Teachers Educational Foundation and other early
			 childhood organizations, recognized May 1st as National Child Care Worthy Wage
			 Day: Now, therefore, be it
		
	
		That Congress supports the goals and ideas
			 of National Child Care Worthy Wage Day, and urges public officials and the
			 general public to honor early childhood care and education staff and programs
			 in their communities, and to work together to resolve the early childhood care
			 and education staff compensation crisis.
		
